          Case 2:15-cr-20016-DDC Document 181 Filed 01/28/21 Page 1 of 1




                          CLERK’S COURTROOM MINUTE SHEET – CRIMINAL



UNITED STATES OF AMERICA,

                         Plaintiff,

v.
                                                                 Case No. 15-20016-01-DDC
JAY N. GIANNUKOS (01),

                         Defendant.

                                                                    Attorney for Plaintiff: Scott C. Rask
                                                             Attorney for Defendant: Angela L. Williams

 JUDGE:                      Daniel D. Crabtree      DATE:                                   1/28/2021
 CLERK:                       Megan Garrett          TAPE/REPORTER:                         Kim Greiner
 INTERPRETER:                                        PROBATION:                             Ruth Yorke




                                      MOTION HEARING
Defendant appears by Zoom Video Conference from CoreCivic upon consent.

The following motion is before the court:

        Doc. 154 – Defendant’s Motion to Compel Discovery – REMAINS PENDING as set forth in full
        on the record.

The court hears from counsel on the motion.

Defendant’s counsel orally moves for the sentencing hearing to be scheduled a month out. Government’s
counsel has no objection.

The court grants the oral motion and sets the case for a sentencing hearing on March 4, 2021, at 1:30
p.m.

The court sets the following deadlines:

        February 22, 2021 – defendant’s counsel must file a status report stating whether the case is
        ready for sentencing.

        February 26, 2021 – any response from the government is due.

Defendant remanded to custody.
